Title: From James Madison to Alexander I, 10 July 1809 (Abstract)
From: Madison, James
To: Alexander I


10 July 1809, Washington. Appoints John Quincy Adams U.S. minister plenipotentiary to Russia. “He will explain to your Majesty, the peculiar position of these States, separated by a wide ocean from the Powers of Europe with interests & pursuits distinct from theirs, and consequently without the motives or the aptitudes for taking part ⟨in⟩ the associations or oppositions which a ⟨different⟩ system of interests produces among them. He ⟨is⟩ charged to assure your Majesty more p⟨articularly⟩ of our purpose to observe a faithful neutrality towards the contending Powers, in the war to which your Majesty is a party; rendering to all the services & courtesies of friendship, and praying for the re-establishment of peace & right among them: And we entertain entire confidence that this just & faithful conduct on the part of the U. States will strengthen the friendly dispositions you have manifested towards them and be a fresh motive with so just & magnanimous a sovereign for enforcing by the high influence of your example, the respect due to the character & the rights of a peaceable nation. I beseech you, great and good friend & Emperor, to give entire credence to whatever he shall say to you on the part of these States, and most of all when he shall assure you of their cordial esteem and respect for your Majestys person and character, praying God always to have you in his safe and holy keeping.”
